In a neglect proceeding, the appeal is from an order of the Family Court, Nassau County, entered May 11, 1976, which, after a fact-finding hearing, inter alia, adjudged that the child is a neglected child. Order affirmed, without costs or disbursements. On this record we believe that a finding of neglect was proper and was based upon a preponderance of the evidence. We have examined appellant’s remaining contentions and find them to be without merit. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.